Title: Pay Arrearages to Virginia and North Carolina Veterans, [17 May] 1790
From: Madison, James
To: 


[17 May 1790]

   
   On 7 May Theodorick Bland informed the House “that in consequence of obtaining (as is supposed) a surreptitious copy from a public office” of the names of Virginia and North Carolina veterans to whom arrears of pay were due (see Wallace to JM, 25 Mar. and nn. 1–3 and 20 Apr.), speculators had “fraudulently procured assignments of pay” far below their value. He accordingly presented a motion directing the secretary of war to oversee the payment of these arrears according to certain regulations. The motion was referred to a committee of Bland, Williamson, and Burke, which reported three resolutions on 14 May: (1) that the secretary of war transmit to the state governors lists of those soldiers (with the amounts due each) entitled to arrears of pay, with a request to the governors to inform claimants that their arrears would be discharged on proper application; (2) that the secretary of the treasury take the necessary steps for paying the money appropriated on 29 September 1789 to discharge the arrears of pay; and (3) that the secretary of the treasury, in cases where the claim is presented by an assignee rather than the original claimant, make payment “to such person or persons only as shall produce a power of attorney duly attested by two justices of the peace” in the county where the original claimant resides, “authorising him or them to receive a certain sum” (Gazette of the U.S., 8 May 1790; N.Y. Daily Gazette, 8 and 15 May 1790). The House took up this report on 17 May. Several members argued that Congress could not interfere in this business and that the courts were the only place for redress if frauds had been committed.


To these arguments Mr. Bland, Mr. Williamson, and Mr. Maddison, replied; the last mentioned gentleman, in particular, defended the principle of Mr. Bland’s motion with great sincerity, and observed that the gentlemen had referred to courts of law for redress. He was however of opinion that this was an extraordinary case, and as his colleague, Mr. White, had remarked, it could not be supposed that a poor soldier, who had but six dollars in dispute, would come all the way from Virginia to New-York to commence an action against the speculator. In short, he said, he thought Congress had the power, and they ought to interfere in this business; for if this government has not the power to afford redress in cases like the present, it should be esteemed a government, not fit for honest men, but sharpers.
